Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/22/2021 has been entered.  After considering Applicant’s most recent arguments as well as discovering new prior art, Examiner has decided to withdrawn his most recent Office Action and file a new Non-Final Rejection contained herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 calls for the corresponding surfaces of each of the first bearing stop and the second bearing stop having a protective overlying layer of material applied thereto are adapted to contact an inner race of the secondary bearing during abnormal system operation.  However, “a protective overlying layer of material” was already presented in claim 1.  Is this new recitation of “a protective overlying layer of material” in claim 9 one and the same with that mentioned in claim 1.  Or are they different?  Examiner will assume the former but requests clarification in claim 9 to remedy this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-10, 12, 14-16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (EP2891803) in view Ebersberger (US 4,628,522) and in further view of Liston (US 5,593,234).
Claims 1, 3-4, 9 and 15-16:  Kurihara discloses a compressor (Figs. 1-3) and a method of extending its service life, which compressor could be used in vapor compression system comprising or providing a motor (5) comprising a housing (4a); a shaft (2), the shaft urgeable into rotational movement by the motor for powering a system component (3); a primary bearing (6) which can be a magnetic bearing (Fig. 1, note element 6 and paragraph 29) and a secondary mechanical bearing (7) positioned in the housing for rotatably supporting the shaft (Figs. 1-3), the primary bearing rotatably supporting the shaft during normal system operation (paragraph 3) and a first and second bearing stop (see Figure 2A, note 8a1/8b1) configured to transmit axial forces generated along the shaft for reaction by the housing during abnormal system operation (see paragraph 41).
Kurihara does not disclose 
“a shaft comprising a first shoulder having a first surface extending radially outward from the first shoulder and a second shoulder having a second surface extending radially outward from the second shoulder, the first shoulder and the second shoulder are integrally formed with the shaft”

or

“a first bearing stop positioned between a first side of the secondary bearing and the first surface and a second bearing stop positioned adjacent to a second side of the secondary bearing, opposite the first side, wherein the first bearing stop is positioned against the first surface, wherein the first bearing stop is positioned against the first surface, wherein the second bearing stop is positioned against the second surface, wherein the second bearing stop forms a slip fit with the shaft”

However, Ebersberger teaches a rotary machine (Fig. 2) using a secondary mechanical bearing (36/37) having a shaft (8.1) comprising a first shoulder (34) having a first surface extending radially outward from the first shoulder and a second shoulder (350 having a second surface extending radially outward from the second shoulder the first shoulder and the second shoulder are integrally formed with the shaft (Fig. 2) and a bearing arrangement including a first bearing stop (note one end of 39, 40) positioned between a first side of the secondary bearing and the first surface and a second bearing stop (note other of 39, 40) positioned adjacent to a second side of the secondary bearing, opposite the first side, wherein the first bearing stop is positioned against the first surface (positioning against the first surface will occur during abnormal system operation), wherein the second bearing stop is positioned against the second surface (positioning against the second surface will occur during abnormal system operation), wherein the second bearing stop forms a slip fit with the shaft (Fig. 2, Examiner noting that the stops 39, 40 are arranged in a slip manner around the shaft but have a slip relationship with the shaft) and the first and second bearing stop are configured to transmit axial forces generated along the shaft for reaction by the housing during abnormal system operation (Fig. 2, Examiner noting that the stops 39, 40 will be capable of transmitting axial forces when engaged with the shaft).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute the shaft/bearing stop arrangement as taught by Ebersberger into the Kurihara apparatus as it involves mere substitution of one known bearing/shaft arrangement for another with a predictable expectation of success and Ebersberger’s conically arranged fit between the shaft and bearing can decrease the number of parts and/or assembly time as the shaft has the shoulders built-in already.
Kurihara, with modifications from Ebersberger, is silent about at least a portion of corresponding surfaces of the first bearing stop and the second bearing stop facing the secondary bearing (or eventually contacting the inner race of the bearing) comprising a protective overlying layer of material applied thereto or any discussion of its application.  However, Liston teaches the idea of providing a protective coating on all surfaces of bearing components, not just load bearings surfaces (see col. 8, lines 42-56).  It would have been obvious before the effective filing date of the invention to include a protective overlying layer of material as taught by Liston upon all the associated bearing component surfaces in apparatus of Kurihara as modified by Ebersberger as such application of a protective layer may be more economical to provide on all surfaces rather than just a targeted area (see col. 8, lines 48-56). Such broad application, then, would even include the surfaces of the bearing stop facing the secondary bearing (meaning the surfaces opposite 39, 40 facing the secondary bearing).
Claim 10:  Kurihara, Ebersberger and Liston teach the previous limitations.  Ebersberger further discloses a sleeve (note sleeve portion of 38) surrounding the shaft and extending between the first surface and the second surface, the sleeve positioned between the shaft and the secondary bearing (Fig. 2).
Claim 12:  Kurihara, Ebersberger and Liston teach the previous limitations.    Kurihara further discloses that the vapor compression system is an oil-free vapor compression system (Figs. 1-3).
Claim 14:  Kurihara, Ebersberger and Liston teach the previous limitations.    Kurihara further discloses that the component of the vapor compression system comprises a variable geometry diffuser or a multistage compressor (Fig. 1, which multistage capability is denoted by different diameter impellers at ends of compressor).
Claim 18:  Kurihara, Ebersberger and Liston teach the previous limitations.      Liston’s teachings of applying a coating reinforce the idea that applying the overlying layer of material does not comprise machining the corresponding surfaces of each of the first bearing stop and the second bearing stop facing the secondary bearing subsequent to application of the overlying layer of material (see Liston, col. 8, lines 42-56).
Claim 21:  Kurihara, Ebersberger and Liston teach the previous limitations.  Ebersberger further discloses that the secondary bearing is secured to a housing (Fig. 2, note 32/33).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (EP2891803) in view Ebersberger (US 4,628,522) and in further view of Liston (US 5,593,234) and Maier (US 8,283,825).
Claim 2:  Kurihara, Ebersberger and Liston teach the previous limitations.  While not specific about a particular protective overlying layer taken from the group consisting of titanium nitride (col. 4, line 47), titanium carbon nitride, titanium aluminum nitride, and other variations of titanium nitride, such options for a protective overlying layer are known in the prior art, as evidenced by Maier which teaches using a protective overlying layer of material including titanium nitride (col. 4, line 47) which is useful to minimize mechanical wear (see col. 4, lines 45-51).  It would have been obvious before the effective filing date of the invention to include a specific kind of protective overlying layer of material as taught by Maier into the apparatus of Kurihara as modified by Ebersberger in order to minimize wear.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (EP2891803) in view Ebersberger (US 4,628,522) and in further view of Liston (US 5,593,234) and in further view of Ojima (US 5,961,281).
Claim 13:  Kurihara, Ebersberger and Liston teach the previous limitations.  Kurihara further teaches that the component of the vapor compression system comprises a variable geometry diffuser or a multistage compressor (Fig. 1, which multistage capability is denoted by different diameter impellers at ends of compressor which will have associated varied-sized diffusers) but Kurihara does not disclose for its diffuser component to comprise a metal-to-metal interface in which at least a portion of the interface comprises a protective overlying layer of material applied thereto.  However, Ojima teaches a compressor device having a component (col. 1, lines 20-22 and 42-52, Examiner noting the metal-to-metal contact of the impeller/housing) comprising a metal-to-metal interface in which at least a portion of the interface comprises a protective overlying layer of material (note protective spray coating of col. 1, lines 48-50 or the protective overlying layer of material depicted in Fig. 3 between the metal impeller and housing) applied thereto.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a protective layer of material as taught by Ojima into Kurihara’s vapor compression system to minimize a gap between the impeller and housing while reducing the wear between contacting elements.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (EP2891803) in view Ebersberger (US 4,628,522) and in further view of Liston (US 5,593,234) and in further view of Jatczak (US 4,601,592).
Claim 17:  Kurihara, Ebersberger and Liston teach the previous limitations.  Kurihara modified by Ebersberger does not teach a composition of the bearing stops is taken from the group consisting of AISI A2, D2 or M2 tool steel.  However, Jatczak teaches a bearing stop (10) which uses M2 steel (see col. 5, lines 24-25).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a material in the stop as taught by Jatczak into the apparatus of Kurihara modified by Ebersberger as the M2 steel can provide excellent durability and operate under high temperature conditions.

Allowable Subject Matter
Claims 5-7, 11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 5-7, 11 and 19-20, the prior art combinations of Kurihara, Ebersberger and Liston, which Examiner believes are the best reference combinations for independent claims 1, 15-16 (as these references best address the critical particulars of integral shaft shoulders, a slip-fit second bearing stop, first and second bearing stops positioned against respective first and second surfaces, respectively, of the shoulders, and protective coatings upon bearing-facing surfaces of both bearing stops) do not further disclose the particulars of:
-the first bearing stop being affixed to the shaft or forming an interference fit with the shaft or threadedly engaged with the shaft
-a gap separating the sleeve and the secondary bearing during normal operation
-applying an anti-friction coating on the overlying layer of material
While any of these additional features might seem to be incrementally obvious, Examiner notes the already complex arrangement of limitations presented in claims 1 and 15-16 which cannot accommodate these additional claim limitations (For example, Ebersberger’s “bearing stop” is suspended away from the shaft and therefore cannot possibly be made to be affixed to the shaft).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746